Citation Nr: 1544918	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include vision loss and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of his testimony is associated with the claims file. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.

In January 2013, the Board remanded the claim for additional development. The matter has been returned to the Board for appellate review. 


FINDINGS OF FACT

1. The Veteran's bilateral vision loss, refractive error, pre-existed service and was not aggravated therein.

2. A chronic eye disorder, to include cataracts, was not shown in service or for many years thereafter and has not otherwise been shown to be related to service.


CONCLUSION OF LAW

A bilateral eye disorder, to include vision loss and cataracts, was not incurred or aggravated in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A letter dated August 2007, and re-mailed to a corrected address in November 2007, issued prior to the decision on appeal, discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records have been associated with the record. A VA eye examination was conducted in August 2013. The Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination. The Veteran has not identified any additional available evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. 

The Veteran was also provided with a hearing related to his present claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. The VLJ also suggested the submission of any additional evidence. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for bilateral vision loss disability.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2013. 

The Board's remand instructed the RO to: (1) send the Veteran a duty-to-assist letter correcting the RO's September 2008 explanation of the status of the Veteran's claim; (2) contact the Veteran and request that he identify any and all non-VA treatment for his vision disability since discharge from service, as well as any non-VA sources of treatment that have not already been associated with the claims file; (3) associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record; (4) schedule the Veteran for a VA Compensation and Pension ophthalmology examination by an appropriate examiner, with the claims file made available to and reviewed by the examiner, and with the examiner noting in his report that he reviewed the claims file; and (5) provide the Veteran with a Supplemental Statement of the Case (SSOC) if the benefit sought on appeal remains denied.

A duty-to-assist letter dated February 2013 was sent to the Veteran explaining the status of his claim, requesting that he identify any and all treatment records associated with the claim, and informing the Veteran of evidence still needed to develop his claim. The VA provided the Veteran with an eye examination by a VA physician in August 2013, and the physician reviewed the claims file and provided a medical opinion. The RO readjudicated the claim in an SSOC dated February 2014.

Based on the notice letters, the VA examination, and the SSOC, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). However, the Board notes that no eye disability that is the subject of this decision is identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends he is entitled to service connection for bilateral eye disorder. For the reasons stated below, the Board finds that service connection for a bilateral eye disorder is not warranted.

The Veteran contends that eye problems began while in service as the result of a welding injury. Veteran's DD-214 confirms that he served as a sheet metal worker. Service treatment record dated July 1967 shows that the Veteran woke up with his left eye swollen. 

No additional notations regarding the Veteran having issues with his eyes are found within the service treatment records. Although the reported medical history associated with the service entry examination dated in June 1966 notes that the Veteran reported having eye trouble (needing glasses) and the entry examination notes defective vision, the separation examination indicates normal eyes and 20/20 corrective vision. Specifically, the entry examination indicates normal eyes and no binocular vision, but measured the Veteran's distant vision in the right eye to be 20/400 corrected to 20/400, the Veteran's distant vision in the left eye to be 20/30 corrected to 20/20, the Veteran's near vision in the right eye to be 20/400 corrected to 20/400, and the Veteran's near vision in the left eye to be J2 corrected to J1. However, the Veteran's separation examination dated December 1967 shows normal eyes, with the right eye measuring 20/300 corrected to 20/20 by pinhole, and with the left eye measuring 20/30 corrected to 20/20. 

In a January 2000 Mayo Clinic eye examination record, the Veteran only reports feeling increasingly dependent on his prescription lenses, and the physician solely notes decreased acuity of the right eye with the plan of treatment being an update in prescription and over the counter eye lubricants.

A report of an examination by Dr. J.W., Doctor of Optometry, dated in August 2012, notes decreased acuity in the right eye even with spectacle correction. Dr. J.W.'s notes also explain that the left eye was "also mildly decreased, however, not as bad as the right eye." Dr. J.W.'s report contains a diagnosis of cataracts in both eyes, and opines that "[i]t is likely that welding helped attribute to his cataracts."

Furthermore, a September 2012 report from Dr. S.W., M.D., contains a diagnosis of cataracts in both eyes, and amblyopia in the right eye. No additional support, documentation, or report is given.

At the August 2012 hearing the Veteran testified about an incident in service where he woke up in the middle of the night in extreme pain and without vision. He indicated that he believed it was "welder flash" due to a hairline crack in the helmet lens. He explained that the ship was too small for medical professionals, so he was sent to the sick bay where he was treated with some drops and cooler towels. He also testified that his vision is 12/100, and is not correctable. 

The Veteran was afforded a VA eye examination in August 2013 by an ophthalmologist who reviewed the record. The report contains a diagnosis of cataracts in each eye. The examiner specifically points out that the cataracts are minimal, are not due to in-service experience or welding burns, and that the Veteran's cornea in both eyes are clear of scars. The examiner further finds that the decrease in the Veteran's visual acuity or other impairment is not attributable to the cataracts, noting that the Veteran's corrected near and distant vision measure 20/20 in each eye. No other ocular condition other than cataracts is noted by the VA examiner. After examining the Veteran's eyes and the Veteran's service treatment records, the August 2013 VA examiner opined that the Veteran's eye condition is not a residual problem, was not pre-existing, and was not aggravated due to service.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability. As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c) , 4.9. Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). There is no indication that any refractive error has been caused by any specific event such as an in-service injury or exposure.

Assuming, arguendo, that service connection for a congenital defect, refractive error, could be granted based on aggravation, the VA examiner in August 2013 specified that there was no aggravation in service and indeed specified there is normal corrective vision. 

However, there is current eye disability inasmuch as there is a diagnosis of cataracts. The Board credits the VA examiner's medical opinion as competent. The opinion provided as to the diagnosis of cataracts is uncontested and is uncontroverted by any other medical opinion evidence. As such, the Board accords this diagnosis significant weight and finds the current bilateral vision loss disability to be cataracts in both eyes. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

As to the additional findings by Drs. J.W. and S.W., the VA examiner has found these to be unprofessional and unreliable, the Board also adopts his opinion in this regard. The VA medical examiner inspected the notes associated with these diagnoses and determined that "they do not look professional and do not list the sort of information one would expect to see in such a note by a professional examiner." Additionally, the VA medical examiner observed that the Veteran was reluctant to read letters, but with encouragement read the 20/20 line with each eye and read the corresponding print size in each eye. Therefore, the VA examiner notes that prior examiners may not have used the correct refraction or may not have had the Veteran try hard enough to read the letters, resulting in inaccurate findings of reduced vision.

The VA medical examiner's opinion is well reasoned and supported by rationale in all respects. The VA medical examiner examined the Veteran, and considered all opinions, notes, and documents in the claims file. The Board credits the VA medical examiner's opinion with significant weight. See Nieves-Rodriguez, 22 Vet. App. at 302-05; Wray v. Brown, 7 Vet. App. 488, 493 (1995) (stating that where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion). Therefore, the Board finds the VA physician's opinion more probative than the two private examiners' opinions, and does not credit the private physicians' diagnoses of additional vision disabilities besides bilateral cataracts.

As to the Veteran's testimony of his vision loss disability, the Veteran can attest to factual matters of which he has first-hand knowledge, such as having trouble with his vision. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing the exact level of decreased visual acuity and diagnosing an ocular condition or disability. See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). For these reasons, the Veteran's testimony as to his current bilateral vision loss diagnosis is not competent. The Board affords it no weight and solely credits the VA examiner's diagnosis of cataracts in both eyes.

However, when addressing the second prong of Shedden, the Board does credit the Veteran's testimony of the in-service injury. This is because the Veteran is competent to testify to an event or injury he experienced in service. See Jandreau, 492 F.3d at 1377; see also Washington, 19 Vet. App. at 368. Moreover, lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

As to the third prong of Shedden, the Board does not find a nexus between the Veteran's in-service welding injury and current bilateral eye disability. Although the Veteran testified to the nexus between his in-service welding injury and current bilateral eye disability, the Board does not credit the Veteran's testimony. Nexus in this case is a medical question. The Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing the onset or aggravation of a bilateral eye condition such as cataracts. See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno, 6 Vet. App. at 469-470. For these reasons, his opinion as to a relationship between his service connected injury and his current diagnosis is not competent. The Board affords it no weight. 

The Board affords significant weight to the August 2013 VA examiner's medical opinion as to nexus or specifically, lack thereof. The August 2013 VA examiner attributes the Veteran's cataracts to age, and does not find a nexus between the cataracts and the in-service welding burns. The VA examiner's report explains that welding burns affect the cornea and not the lens. In this case, the Veteran is only diagnosed with cataracts, which is an issue related to the lens, while the Veteran's cornea is clear with no scars or indication of injury. While Dr. J.W. opines that "[i]t is likely that welding helped attribute to his cataracts," for the aforesaid reasons the Board does not find this opinion probative. Specifically, the VA ophthalmologist indicates that the private medical opinions are to be disregarded, as they were not professional opinions. Therefore, the Board affords no weight to Dr. J.W.'s opinion, and the Board finds no nexus between the Veteran's current bilateral vision loss disability, namely cataracts, and the Veteran's in-service injury. 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 55-57. Accordingly, the Veteran's claim for service connection for a bilateral eye disorder, to include vision loss and cataracts is denied.


ORDER

Entitlement to service connection for a bilateral eye disorder, to include vision loss and cataracts, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


